Citation Nr: 0739154	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  03-08 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD). 



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1973 to March 1977.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a June 2002 
rating decision of the Oakland Regional Office (RO) of the 
Department of Veterans Affairs (VA) that in pertinent part 
denied service connection for PTSD.  A Travel Board hearing 
was held before the undersigned in September 2007; a 
transcript of the hearing is of record.  


FINDINGS OF FACT

It is not shown that the veteran had temporary duty (TDY) at 
Fort Chaffee in May or June 1975, and the veteran's alleged 
stressor event in service, witnessing the killing of a 
Vietnamese Refugee in May or June 1975 at Fort Chaffee, is 
not corroborated. 


CONCLUSION OF LAW

PTSD was not incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  A February 2001 
letter from the RO explained what the evidence needed to show 
to substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would attempt to obtain records not held 
by a federal agency, but that it was the veteran's 
responsibility to make sure that VA received all requested 
records not in the possession of a federal department or 
agency.  Although this letter did not advise the veteran 
verbatim to submit everything he had pertinent to his claim, 
it explained the type of evidence necessary to substantiate 
his claim and asked him to submit any such evidence.  This 
was equivalent to advising him to submit everything in his 
possession pertinent to the claim.  A March 2006 letter 
provided notice regarding criteria for rating the 
disabilities at issue and effective dates of awards in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  
 
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  Also in 2002 the veteran was 
provided with an "information in support of a claim for PTSD 
form" on which he reported his alleged stressor event, 
witnessing the killing of a Vietnamese refugee while 
stationed at Fort Chaffee, Arkansas in May or June 1975.  In 
response the RO obtained the veteran's service personnel 
records and also made a request to the Service Department to 
check for any TDY orders from May to June 1975 showing TDY 
for the veteran at Fort Chaffee but was unable to obtain 
verification of the TDY from either source.  The veteran has 
not identified any additional evidence pertinent to this 
claim.  VA's assistance obligations are met.  The veteran is 
not prejudiced by the Board's proceeding with appellate 
review.   

II.  Factual Background

Service medical records do not reveal any findings, 
complaints or diagnoses of psychiatric disorder or stress-
related pathology.  On the November 1976 separation 
examination the veteran's psychiatric functioning was found 
to be normal and the veteran reported that, to the best of 
his knowledge, he was in good health.  Service personnel 
records do not show any TDY assignments, disciplinary 
problems or sudden change in the level of the veteran's 
performance.  Performance evaluations generally show that the 
veteran met or exceeded his duty requirements.  The veteran's 
military occupational specialty (MOS) was infantry indirect 
fire crewman.  The personnel records also do not show any 
evidence that the veteran served in combat, such as receipt 
of the Combat Infantryman Badge (nor has the veteran alleged 
combat service).  From June 1973 until August 1975 the 
veteran was stationed at Fort Lewis, Washington.    

A September 2000 VA psychological evaluation produced a 
diagnostic impression of stress related to depression and 
PTSD.  The veteran reported that his depression had started 
15 to 16 years prior when he started having distressing 
memories of Army incidents.  He referred to an incident in 
1974 where he saw someone accidentally killed at an Army 
shooting practice and seeing bodies of refugees who had been 
killed during a Vietnam evacuation.  The veteran was 
subsequently provided with sessions of brief psychotherapy 
from September to December 2000 to process his prior and 
current stressors.  

A June 2001 letter from a private psychiatrist indicated that 
he had diagnosed the veteran as having PTSD.  He had had four 
one hour long psychotherapy sessions with the veteran and had 
been gathering relevant psychological history using a 
cognitive approach.  He noted that the veteran traced his 
problems back to a violent murder he reported to have 
witnessed during service.  He stated that after observing the 
incident, the veteran was shipped from his base in Arkansas 
to one in Washington and told by his commander to act as if 
the incident had never happened.  The veteran believed that 
it was not until his later days of military service (1977) 
that he began to have recurring nightmares (6 to 9 months) in 
which he relived the traumatic event.  The veteran's primary 
symptoms included difficulty sleeping, withdrawal and self 
isolation to his darkened room at home, abuse of alcohol and 
drugs to numb his pain, anxiety, depression and avoidance of 
places, events and media that would arouse his memories and 
subsequent distress.  

A December 2001 VA progress note showed that the veteran 
received a pulmonary-sleep disorders consultation.  The 
veteran reported difficulty sleeping for the previous 20 
years with nightmares on the weekend, which would wake him up 
around 2 AM in the morning.  He would then have difficulty 
falling back to sleep.  The veteran had very little snoring 
and no apnea or waking up.  The consultative examiner noted 
that the veteran was only taking his mirtazapine 3 times per 
week and should have been taking it daily and advised the 
veteran to follow up with psychiatry and to avoid alcohol 
prior to bedtime.    

On December 2001 VA psychosocial assessment the diagnoses 
were non-combat PTSD and depression.  The veteran reported 
that he had been having nightmares of witnessing the murder 
in service.  The murder took place at Fort Chafee, Arkansas 
where one Vietnamese refugee was killed by other Vietnamese 
refugees.  The veteran also complained of depression to the 
point of social withdrawal.  The veteran indicated that his 
problems had been with him for 20 years.  It was noted that 
the veteran had not had prior treatment for PTSD.  He had 
tried to get help from the VA ten years prior but left 
feeling that there was no hope and was put off by the idea of 
taking drugs for psychiatric problems.  The veteran also 
reported that he had smoked marijuana and crack cocaine in 
the 80s and had drunk alcohol for social reasons but that he 
had stopped using because of unwanted side effects and 
because he simply decided that drugs and alcohol were not for 
him.  He was currently working as veteran's representative 
and had been employed 9 years.  Mental status examination 
showed euthymic mood and appropriate affect with normal 
cognitive functioning but limited insight.  He was taking an 
antidepressant, mirtazapine, regularly.     

A February 2002 VA progress note showed that the veteran was 
being seen for follow-up for psychiatric medication.  It was 
noted that he continued to be troubled by occasional 
nightmares and flashbacks related to witnessing the murder in 
service.  He could not watch any war movies.  He was given a 
prescription for mirtazapine and that had helped him but he 
wanted to increase the dose. 

An April 2002 VA psychologist's progress note indicated that 
the veteran was attending a series of 4 lectures entitled 
"Introduction to PTSD."

In an April 2002 stressor statement the veteran indicated 
that he had been a temporary transfer to Fort Chafee, 
Arkansas.  There he was assigned to guard the southern end of 
the Vietnamese refugee camp.  Somewhere around May or June 
1975, he witnessed the attack and killing of a Vietnamese man 
by other Vietnamese men who were stabbing him and hitting him 
with sticks.  The veteran ran over to try to pull the man 
away from the crowd but he was outnumbered by them and they 
chased him away.  As of that moment, he felt that his life 
was threatened and he ran and hollered out for help from the 
other guards.  He was so scared that he did not notice all 
the blood on him.  The veteran's Lieutenant, Lieutenant Belt, 
told him to provide him with a report of exactly what 
happened.  The veteran did so but never wrote out a report 
because the Lieutenant ordered him not to do so.  Instead he 
told the veteran to guard the north end of the Vietnamese 
camp.  The lieutenant did tell him that they removed the body 
of the dead Vietnamese man from the camp grounds.  The 
veteran indicated that he had been having nightmares of the 
event since he left Fort Lewis, Washington for duty in 
Germany (in December 1975).  He never told anyone else about 
the killing or his nightmares until 27 years later.  

On August 2002 VA psychiatric evaluation the diagnoses were 
PTSD, history of major depression and alcohol, cocaine, 
marijuana and PCP abuse.  The veteran reported that his 
nightmares, intrusive thoughts, anxiety and impulsive anger 
had continued since he experienced trauma in the military.  
He recalled that when he tried to stop the crowd of 
Vietnamese men from killing the man at the refugee camp, they 
crowd started telling him "DD Mao."  The veteran did not 
know what this expression meant but from the crowd's gestures 
and actions he knew that they were going to kill him unless 
he ran away.  He ran for his life and was unable to save the 
man who died and he had not been able to sleep well since the 
incident.  He often had nightmares where he heard the yelling 
of "DD Mao" and he also felt that the incident and trauma 
had contributed to him distancing himself from his children 
and being excessively strict in disciplining them.  Often 
when he was having intrusive thoughts he would tell his 
children, "DD Mao, DD Mao."  The veteran found out later 
that "DD Mao" meant "go away, go away."  The veteran also 
again reported that he saw an accidental death during Army 
training exercises.   Additionally, the veteran had been in a 
vehicle that almost went off a cliff near Fort Lewis Virginia 
because the driver had fallen asleep.  The veteran was able 
to move the steering wheel in the right direction at the last 
instant to keep the vehicle from descending but he believed 
that that event had caused him marked anxiety.     

An August 2003 letter from a VA treating psychiatrist and a 
VA treatment coordinator indicated that when the veteran 
first came in for treatment in February 2002 he had exhibited 
symptoms of intrusive thoughts, nightmares, hyper-vigilance, 
suspicion and mistrust, along with depression, secondary to 
PTSD.  He still had intense issues of anger and was working 
very hard on impulse control and emotion management.  He was 
faithful in his treatment and attended all groups and 
individual sessions but despite intense outpatient therapy, 
his symptoms were ever present and he was not able to work on 
a regular basis, sustain task orientation and had rage 
responses to supervision.  In the practitioners' clinical 
opinion, it was highly unlikely that the veteran would be 
able to join the competitive work force to sustain himself.  
The clinical team thus supported his request for service 
connected disability for PTSD.  

In a September 2004 statement the veteran indicated that he 
was claiming only one stressful event, the witnessing of the 
murder of the Vietnamese refugee at Fort Chaffee, Arkansas.  

In an April 2005 statement, a fellow serviceman indicated 
that he was stationed with the veteran at Ft. Lewis, 
Washington.  The two men were roommates when they were off 
base.  The fellow serviceman indicated that sometime around 
the month of May or June 1975, when the veteran returned back 
from Fort Chaffee, Arkansas his behavior changed along with 
him being upset and afraid to talk about what happened at 
Fort Chafee.  A few months later the veteran was transferred 
to Germany to complete his remaining active duty service.  

At his September 2007 Board hearing the veteran reiterated 
that his alleged stressor event in service took place while 
he was on TDY as a guard at the Vietnamese refugee camp at 
Fort Chaffee.  Around four or five o'clock in the evening the 
veteran saw a Vietnamese man get hacked and beaten to death 
by a crowd of other men.  The veteran tried to get to him to 
pull him from the crowd but the crowd chased him away with 
knives and boards.  The veteran was forced to retreat and 
after a while noticed that from all of the excitement he had 
blood on his fatigues, which made him "freak out."  Ever 
since then the incident had been traumatizing him.  He 
initially did not seek out help thinking that he just wanted 
to focus on having a good life.  He eventually did seek help 
from the VA but only received insufficient temporary 
assistance.  Sometime after that he started self-medicating 
and isolating himself from his family.  By the time he 
realized that he needed real help his marriage was already 
dissolved.  He also noted that he would always wake up in a 
sweat, tossing and turning.  The veteran indicated that he 
was not in touch with any fellow serviceman (other than C.F. 
who had already submitted a statement on his behalf regarding 
his TDY) who could verify that he had TDY at Fort Chaffee or 
that he witnessed the killing of the Vietnamese refugee 
there.   

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Where VA determines that the veteran did not engage in 
combat, the veteran's lay testimony, by itself, as a matter 
of law, cannot be sufficient to establish the alleged 
stressor.  Rather, the record must contain service records or 
other independent credible evidence to corroborate the 
veteran's testimony as to the alleged stressor. Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Those service records 
which are available must support and not contradict the 
veteran's lay testimony concerning the noncombat stressors.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Additionally, 
"[a]n opinion by a mental health professional based on a 
postservice examination of the veteran cannot be used to 
establish the occurrence of a stressor."  Cohen v. Brown, 10 
Vet. App. 128, 145 (1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
IV.  Analysis

It is established that the veteran has a current diagnosis of 
PTSD as both VA and private mental health professionals have 
given him this diagnosis.  Also, this diagnosis has been 
linked to the veteran's alleged stressor event in service; 
witnessing the killing of the Vietnamese man at Fort Chaffee.   
Consequently, the remaining question is whether this alleged 
stressor has been corroborated.

There is no evidence to suggest that the veteran engaged in 
combat nor has he alleged that he engaged in combat.  
Instead, he has alleged the noncombat stressor of witnessing 
the killing of the Vietnamese man at the Fort Chaffee.  The 
evidence of record, however, does not establish that the 
veteran actually had TDY at Fort Chaffee at the time he 
alleges the killing took place.  Nor does it show that the 
alleged killing actually took place.   

The only evidence of record showing that the veteran actually 
had TDY at Fort Chaffee is his own self-report and the 
statement of C.F., his fellow serviceman.  In contrast, the 
veteran's personnel records do not show that he ever had TDY 
at Fort Chaffee and there is no other documentation of record 
actually showing that he had TDY there.   Instead, these 
records show that the veteran was stationed at Fort Lewis, 
Washington, during May and June 1975, the time of the alleged 
killing.  Although the veteran and C.F. are competent to 
testify regarding the veteran having temporary duty at Fort 
Chaffee, given the absence of any documentation confirming 
the veteran's presence there and the personnel records 
indicating that the veteran was at Fort Lewis, the weight of 
the evidence is against a finding that the veteran was 
actually stationed at Fort Chaffee. 

Additionally, even if it were shown that the veteran was 
stationed at Fort Chaffee, the only evidence of record 
indicating that he witnessed a killing there in May or June 
1975 is his own lay testimony.  As noted above, by itself, 
such lay testimony is insufficient to establish an alleged 
non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Also, the post-service opinions of the mental health 
professionals of record, which indicate the presence of PTSD 
related to the veteran's alleged stressor cannot be used to 
establish the actual occurrence of this stressor.  Cohen v. 
Brown, 10 Vet. App. 128, 145 (1997).  

The Board notes that if it were established that the veteran 
did have TDY at Fort Chaffee in May or June 1975, additional 
development would be warranted to attempt to corroborate 
whether a Vietnamese man was killed in the manner indicated 
by the veteran during that TDY, and whether the veteran was 
on guard duty when the killing occurred.  This, however, has 
not been established and as noted above,   the Board has 
determined the RO met its duty to assist in attempting to 
corroborate the veteran's alleged Fort Chaffee TDY in May or 
June 1975 and was unable to do so.  Also, although the 
veteran did mention one individual, a Lieutenant Belt, who 
could potentially corroborate the TDY and also the killing of 
the Vietnamese refugee, he did not provide a first name for 
Lieutenant Belt; so without more information, the RO would 
not have a way of attempting to contact this individual.  
Additionally, the veteran indicated at his September 2007 
Board hearing that he had not remained in contact with anyone 
(other than C.F. who did submit a letter on behalf of the 
veteran) who could corroborate his actual presence at Fort 
Chaffee or the alleged killing of the Vietnamese refugee.  
Thus, in the absence of any indication of an additional 
source to which the RO could reasonably turn for further 
corroboration efforts, the Board finds that further 
development at this point would serve no useful purpose.  If 
the veteran can subsequently establish that he did have TDY 
at Fort Chaffee, he may be entitled to reopen this claim.  

In the absence of corroboration that the veteran had TDY at 
Fort Chaffee and witnessed his alleged stressor event, the 
killing of a Vietnamese refugee at Fort Chaffee, the 
preponderance of the evidence is against this claim and it 
must be denied.   


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


